Exhibit 10.17

 

POWER SALE, FUEL SUPPLY
AND SERVICES AGREEMENT

 

THIS POWER SALE, FUEL SUPPLY AND SERVICES AGREEMENT (this “Agreement”), dated as
of January 3, 2006 (the “Effective Date”), is by and between MIRANT AMERICAS
ENERGY MARKETING, LP, a Delaware limited partnership (“MAEM”), and MIRANT
MID-ATLANTIC, LLC, a Delaware limited liability company (the “Project Company”).

 

RECITALS

 

WHEREAS, Project Company owns and/or leases and operates certain electric
generating facilities as set forth on Exhibit A hereto (the “Generating
Stations”);

 

WHEREAS, Project Company may enter into contracts with third parties to sell
capacity, electricity, ancillary services and/or other related products
generated by, or available from, the Generating Stations;

 

WHEREAS, in the absence of such third party contracts, Project Company desires
to contract herein to sell all or a portion of the capacity, electricity,
ancillary services and/or other related products generated by, or available
from, the Generating Stations to MAEM, and MAEM desires to purchase such
capacity, electricity, ancillary services and/or other related products on the
terms and conditions set forth herein; and

 

WHEREAS, Project Company desires that MAEM perform certain services related to
the management and operation of the Generating Stations, and MAEM desires to
perform such services.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

The following capitalized terms, whether used in the singular or plural, shall
be defined as provided in this Article 1.

 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Agreement Date” has the meaning set forth in the first paragraph of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Asset Companies” means any affiliates of MAEM either directly or indirectly
owned by Mirant Corporation, other than Mirant Mid-Atlantic, LLC, which own
electric generating facilities in the United States.

 

“Claims” means all claims or actions, threatened or filed, whether groundless,
false or fraudulent, that directly or indirectly relate to the subject matter of
an indemnity, and the resulting losses, damages, expenses, attorneys’ fees and
court costs, whether incurred by settlement or otherwise, and whether such
claims or actions are threatened or filed prior to or after the termination of
this Agreement.

 

“Collateral Costs” means an amount determined on a monthly basis by MAEM, in
good faith, as the cost incurred by MAEM or Mirant North America, LLC to post
collateral in the form of cash and/or letters of credit to third parties as
required under the terms of the transactions attributed to the Asset Book based
on the weighted average of the borrowing rates under the senior credit
facilities, senior notes and other indebtedness for borrowed money of Mirant
North America, LLC.

 

“Delivery Point” means, with respect to Products generated by, or available
from, the Generating Station, the high side of the generation step-up
transformer located at the Generating Station, where it connects to the
Transmission Provider’s transmission system; and, with respect to Products
generated by, or available from, sources other than the Generating Station, such
other point on the Transmission Provider’s transmission system as MAEM and
Project Company may determine.

 

“Direct Contracts” has the meaning set forth in Section 4.1

 

“Emission Allowances” means authorizations under state or federal (as
applicable) air quality regulations to emit either one ton of nitrogen oxides
(“NOx”) or sulfur dioxide (“SO2”).

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Expenses” has the meaning set forth in Section 8.2.

 

“Facility Lease Event of Default” shall have the meaning ascribed to such term
in the Participation Agreements dated as of December 18, 2000 among Mirant
Mid-Atlantic, LLC and the owners of the leased assets at the Dickerson and
Morgantown generating stations, Wilmington Trust Company and State Street Bank
and Trust Company of Connecticut, National Association.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

“Force Majeure” means an event or circumstance which prevents one Party from
performing its obligations, which event or circumstance was not anticipated as
of the date the transaction was agreed to, which is not within the reasonable
control of, or the result of the negligence of, the claiming Party, and which,
by the exercise of due diligence, the claiming Party

 

2

--------------------------------------------------------------------------------


 

is unable to overcome or avoid or cause to be avoided. Force Majeure shall not
be based on (i) the loss of MAEM’s markets; (ii) MAEM’s inability economically
to use or resell the Product purchased hereunder; (iii) the loss or failure of
Project Company’s supply; or (iv) Project Company’s ability to sell the Product
at a price greater than the purchase price set forth in this Agreement. Neither
Party may raise a claim of Force Majeure based in whole or in part on
curtailment by a Transmission Provider unless (i) such Party has contracted for
firm transmission with a Transmission Provider for the Product to be delivered
to or received at the Delivery Point and (ii) such curtailment is due to “force
majeure” or “uncontrollable force” or a similar term as defined under the
Transmission Provider’s tariff; provided, however, that existence of the
foregoing factors shall not be sufficient to conclusively or presumptively prove
the existence of a Force Majeure absent a showing of other facts and
circumstances which in the aggregate with such factors establish that a Force
Majeure as defined in the first sentence hereof has occurred.

 

“Fuel” means coal, Fuel Oil or natural gas, as applicable.

 

“Fuel Oil” means No. 2 fuel oil or No. 6 fuel oil (residual), as dictated by
context.

 

“Fuel Oil Delivery Point” means the physical location at Morgantown Station
where MAEM shall deliver Fuel Oil to Project Company.

 

“Fuel Oil Index Price” is the mean published price (in $/barrel) for 0.3%, 0.7%
or 1% sulfur, as applicable, high pour Fuel Oil (No. 6 Fuel Oil) for New York
Harbor cargo delivery as published in Platt’s Oilgram plus $0.25.

 

“Fuel Oil Specifications” has the meaning given in Section 3.4(d).

 

“Generating Stations” has the meaning provided in the recitals.

 

“Good Utility Practices” mean any of the practices, methods or acts engaged in
or approved by a significant portion of the electric energy industry with
respect to similar facilities during the relevant time period which in each
case, in the exercise of reasonable judgment in light of the facts known or that
should have been known at the time a decision was made, could have been expected
to accomplish the desired result at reasonable cost consistent with good
business practices, reliability, safety, law, regulation, environmental
protection and expedition. Good Utility Practices are not intended to be limited
to the optimum practices, methods or acts to the exclusion of all others, but
rather to delineate the acceptable practices, methods or acts generally accepted
in such industry.

 

“Gross Revenues” has the meaning provided in Section 8.2.

 

“Implementation Order” means the Implementing Order Regarding Transfer of
Letters of Credit, Guarantees and Certain Collateral Securing Trading
Obligations Transferred Pursuant to the Plan, dated December 9, 2005, issued by
the United States Bankruptcy Court for the Northern District of Texas, Forth
Worth Division in the chapter 11 cases of Mirant Corporation and its

 

3

--------------------------------------------------------------------------------


 

affiliated debtors, styled as In re Mirant Corporation, et al., Chapter 11 Case
No. 03-46590 (DML) Jointly Administered.

 

“Interest Rate” means, for any date, two percent (2%) over the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in the Wall Street Journal under “Money Rates”; provided that the Interest Rate
shall never exceed the maximum interest rate permitted by applicable law.

 

“ISO” means PJM Interconnection, LLC, or its successor.

 

“ISO FERC Tariff” means the Open Access Transmission and Energy Markets Tariff
for the Midwest Independent Transmission System Operator, Inc. dated March 1,
2005, as amended from time to time, as on file with and approved by the FERC.

 

“MIRMA Asset Book” has the meaning set forth in Section 5.1.

 

“Morgantown Station” means the Morgantown Generating Station located in Charles
County, Maryland.

 

“Net Market Revenues” has the meaning set forth in Section 8.2.

 

“Oak Mountain Agreement” means the Solid Synthetic Fuel Sales Agreement dated
April 15, 2002 between Project Company and Oak Mountain Products, LLC.

 

“Offer” has the meaning set forth in Section 2.2(a).

 

“Party” means any of MAEM or Project Company. In the context where MAEM is
referenced as a “Party,” a reference to the “other Party” shall mean Project
Company. In the context where Project Company is referenced as a “Party,” a
reference to the “other Party” shall mean MAEM. References to “either Party” or
the “Parties” shall have comparable meanings.

 

“Plan” means the Amended and Restated Second Amended Joint Chapter 11 Plan of
Reorganization for Mirant Corporation and its Affiliated Debtors, dated
September 30, 2005, confirmed by the United States Bankruptcy Court for the
Northern District of Texas, Forth Worth Division, on December 9, 2005, in the
chapter 11 cases of Mirant Corporation and its affiliated debtors, styled as In
re Mirant Corporation, et al., Chapter 11 Case No. 03-46590 (DML) Jointly
Administered.

 

“Products” means electric capacity, energy, ancillary services and/or other
related products which are or may become commercially recognized in the ISO
markets during the term of this Agreement.

 

“Project Company” has the meaning set forth in this first paragraph of this
Agreement.

 

“Purchased Power” has the meaning set forth in Section 4.2.

 

4

--------------------------------------------------------------------------------


 

“Scheduling” or “Schedule” means the acts of MAEM and/or its designated
representatives of notifying, requesting and confirming to its counterparties
and their designated representatives (including, but not limited to, the ISO or
any Transmission Provider) the quantity and type of Products to be delivered on
any given day or days during the period of delivery at a specified Delivery
Point.

 

“Service Fee” has the meaning set forth in Section 8.1.

 

“Third Party Contract” has the meaning set forth in Section 2.2(b).

 

“Transmission Providers” means the entity or entities transmitting Products on
behalf of Project Company or MAEM to or from the Delivery Point including, but
not limited to, the ISO or a regional transmission organization.

 

“Transportation Providers” means the entity or entities transporting Fuel on
behalf of Project Company or MAEM to or from the Generating Stations.

 

ARTICLE 2.

PRODUCT SALES

 

2.1                                 Intercompany Product Sales.

 

(a)                                  Transactions. With the exception of any
Direct Contracts as described in Section 4.1, Project Company shall sell and
deliver, and MAEM shall purchase and receive, or cause to be received, at the
Delivery Point, all Products generated by, and/or available from, the Generating
Stations. MAEM shall resell such Products as described in Section 2.2. MAEM
shall pay Net Market Revenues to Project Company, on a monthly basis, for all
Products purchased by MAEM hereunder. In selling Products generated by, or
available from, the Generating Stations, MAEM shall attempt to maximize Net
Market Revenues for Project Company.

 

(b)                                 Transmission and Scheduling. Project Company
shall be responsible for delivery of Products to the Delivery Point. MAEM shall
arrange and be responsible for transmission service at and from the Delivery
Point. MAEM shall serve as Scheduling agent on behalf of Project Company to
Schedule and deliver Products with respect to all transaction involving the
Generating Stations.

 

(c)                                  Title, Risk of Loss and Indemnity. The
following provision shall apply to all transactions involving the Generating
Stations except for Direct Contracts as described in Section 4.1. As between the
Parties, Project Company shall be deemed to be in exclusive possession and
control (and be responsible for any damages or injury caused thereby) of the
Products prior to delivery thereof at the Delivery Point, and MAEM shall be
deemed to be in exclusive possession and control (and be responsible for any
damages or injury caused thereby) of the Products at and after delivery thereof
at the Delivery Point. Project Company warrants that it will deliver to MAEM all
Products free and clear of all liens, claims and encumbrances arising prior to
delivery thereof at the Delivery Point. Title to and risk of loss related to
delivered Products shall transfer

 

5

--------------------------------------------------------------------------------


 

from Project Company to MAEM at the Delivery Point. Each Party shall indemnify,
defend and hold harmless each other Party from any Claims arising from any act
or incident occurring during the period when possession, control and title to
Products is vested or deemed to be vested in the indemnifying Party, except to
the extent such Claims arise from such other Party’s breach of this Agreement or
its gross negligence or willful misconduct.

 

2.2                                 Resale of Products by MAEM.

 

(a)                                  Offers. MAEM may re-sell the Products
purchased from Project Company by submitting offers to sell the Products in the
day-ahead and/or real-time markets administered by the ISO (“Offers”).

 

(b)                                 Third Party Contracts. In addition to
submitting Offers, MAEM may resell the Products purchased from Project Company
by entering into bilateral contracts, forward sales, financial transactions
(including but not limited to, hedges, swaps, contracts for differences and
options), tolling agreements, power purchase agreements and other transactions
(“Third Party Contracts”).

 

(c)                                  Costs and Revenues. All costs and revenues
associated with Offers and Third Party Contracts will be charged, or paid, to
Project Company as such costs and revenues are actually incurred or received by
MAEM, as further described in the calculation of Net Market Revenues pursuant to
Section 8.2.

 

(d)                                 Strategies. MAEM’s strategies with respect
to all Offers, Third Party Contracts and all Scheduling activities shall be
consistent with:

 

(i)                                     the operating parameters and limitations
of the Generating Stations, as provided by Project Company to MAEM;

 

(ii)                                  the limitations imposed by any
transmission service reservations for the purpose of transmitting Power from the
Generating Stations;

 

(iii)                               Project Company’s scheduled maintenance
plans, as agreed to between the Parties;

 

(iv)                              the availability of the Generating Stations
(including Fuel handling and storage facilities), as communicated by Project
Company to MAEM;

 

(v)                                 the ISO FERC Tariff and other ISO rules and
procedures in effect from time to time;

 

(vi)                              applicable requirements of any Transmission
Provider and/or Transportation Provider;

 

(vii)                           Fuel availability;

 

6

--------------------------------------------------------------------------------


 

(viii)                        Good Utility Practices;

 

(ix)                                any environmental limitations applicable to
the Generating Stations; and

 

(x)                                   operating protocols agreed to from time to
time by the Parties.

 

ARTICLE 3.

FUEL SERVICES

 

3.1           All Requirements Fuel Supply and Delivery. With the exception of
any Direct Contracts as described in Section 4.1, MAEM shall procure and supply
to Project Company on an exclusive basis all Fuel required by the Generating
Stations in accordance with Good Utility Practices and the terms and conditions
of this Agreement.

 

3.2                                 Reimbursement for Fuel. Project Company
shall reimburse MAEM for all Fuel delivered to the Generating Stations as
follows:

 

(a)                                  Fuel consisting of natural gas shall be
reimbursed at the market price of such gas, including transportation charges, on
the delivery date.

 

(b)                                 Fuel consisting of coal shall be reimbursed
at MAEM’s cost plus delivery charges and other fees and expenses incurred by
MAEM in connection with the delivery of such coal.

 

(c)                                  Residual Fuel Oil delivered to Project
Company shall be reimbursed at the Fuel Oil Index Price on the day the Fuel Oil
is consumed by the Generating Station. No. 2 Fuel Oil delivered to Project
Company (including the costs of transportation) shall be reimbursed at MAEM’s
actual cost.

 

3.3                                 Fuel Hedges and Trading Activities. MAEM has
entered into or will enter into Fuel hedges and trading activities (including,
but not limited to, physical and financial hedges, swaps and options) in
connection with MAEM’s Fuel supply obligations pursuant to Section 3.1 hereof.
The costs and revenues associated with such Fuel hedging and trading activities
will be attributed to the Asset Book and charged to or paid to Project Company,
as such costs and revenues are actually incurred or received by MAEM (as is
further described in Section 8.2).

 

3.4                                 Transportation and Scheduling. Except as
otherwise provided in any Direct Contracts, MAEM shall arrange and be
responsible for transportation service to deliver Fuel to the Generating
Stations and shall schedule or arrange for scheduling services with its
Transportation Providers to deliver Fuel to the Generating Stations.

 

3.5                                 Fuel Oil Supply to the Morgantown Station.

 

(a)                                  Measurement of and Title to Residual Fuel
Oil Inventory. MAEM shall have title to all residual Fuel Oil inventory at the
Morgantown Station until such residual Fuel Oil is delivered to the input flange
of each unit at the Morgantown Station.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Transfer of Title to Residual Fuel Oil at
Termination. Upon termination of this Agreement, MAEM shall transfer and sell to
Project Company and Project Company shall purchase, take title to and pay MAEM
for residual Fuel Oil inventories at the Morgantown Station, as measured at
midnight on the date of transfer. The purchase price owed by Project Company to
MAEM for the on-hand residual Fuel Oil inventories shall be based on the Fuel
Oil Index Price on the date of transfer and shall be payable within three
(3) business days after such date of transfer. Project Company shall also pay
the Fuel Oil Index Price as of the transfer date for any residual Fuel Oil
scheduled for delivery in accordance with the terms and provisions of this
Agreement prior to the date of termination and actually delivered after the date
of termination.

 

(c)                                  Transfer of Title to No. 2 Fuel Oil. MAEM
shall be deemed to be in possession of and have title to the No. 2 Fuel Oil
prior to the Fuel Oil Delivery Point. Possession of and title to No. 2 Fuel Oil
will transfer to the Project Company at the Fuel Oil Delivery Point.

 

(d)                                 Fuel Oil Specifications and Testing.

 

(i)                                     Fuel Oil supplied by MAEM to the Fuel
Oil Delivery Point shall be of a quality meeting or better than the
specifications for Fuel Oil provided by Project Company from time to time (“Fuel
Oil Specifications”). Project Company and MAEM shall each notify one another of
any material failure of Fuel Oil to comply with the Fuel Specifications as soon
as any Party becomes aware of same.

 

(ii)                                  MAEM, at its own expense, shall arrange
for testing of Fuel Oil on the water and testing associated with any blending
activities initiated by MAEM. Project Company shall be responsible for routine
tests performed prior to transferring Fuel Oil between tanks and prior to
burning Fuel Oil.

 

(e)                                  Failure of Fuel Oil to Materially
Conform to Fuel Specifications.

 

(i)                                     If Fuel Oil tendered for delivery under
this Agreement to the Fuel Oil Delivery Point fails for any reason to materially
conform to the Fuel Oil Specifications, Project Company may refuse all or any
part of such Fuel Oil (giving MAEM the reasons for such refusal as soon as
practical).

 

(ii)                                  To the extent Fuel Oil is delivered to the
Fuel Oil Delivery Point and is not in compliance with the Fuel Oil
Specifications, and such non-compliance is not approved by Project Company,
Project Company may instruct MAEM to arrange at no cost to Project Company for
the reasonably expeditious removal of any such non-compliant Fuel Oil from the
Fuel storage tanks.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Fuel Oil Loading, Unloading, Storage and
Handling Facilities

 

(i)                                     Project Company shall, as soon as
practical under the circumstances, provide MAEM with notice of any applicable
operating constraints affecting their Fuel storage tanks. Project Company shall
provide MAEM with a daily inventory, storage tank farm analysis report, and the
volume of Fuel Oil delivered to the Fuel Oil Delivery Point. Further, Project
Company, after each delivery of Fuel Oil to Fuel storage tanks, shall provide
MAEM with a terminal port log/discharge report and the current delivery analysis
report.

 

(ii)                                  Project Company, at its own expense, and
in accordance with Good Utility Practices, will maintain, operate and restore to
operable condition, or contract with third parties for such maintenance,
operation and restoration of, the Fuel Oil terminals, loading, unloading,
storage and handling facilities at the Morgantown Station. Project Company shall
maintain in effect all permits necessary for such operation. Project Company
shall pay loading, unloading, storage and handling expenses for Fuel Oil
delivered to the Morgantown Station. Project Company and MAEM shall work
together to coordinate in advance all vessel deliveries to the Fuel Oil Delivery
Point with the objective of minimizing the expense of such deliveries. All
operations at the Fuel Oil terminal, including, without limitation, Fuel Oil
loading, unloading, storage and handling operations, shall be performed in
accordance with the operating procedures mutually agreed upon by Project Company
and MAEM.

 

(g)                                 Fuel Oil Loading, Unloading, Storage and
Handling Procedures. Project Company may maintain and provide to MAEM, from time
to time, Fuel operations, safety and handling standards and procedures to be
followed by Project Company, MAEM and their contractors, agents, employees and
suppliers to the Morgantown Station. MAEM shall provide such standards to their
contractors, agents and suppliers.

 

(h)                                 Metering. Project Company shall be
responsible for reading the Fuel Oil supply meters at the Morgantown Station in
accordance with Good Utility Practices. Project Company shall provide the data
from such daily Fuel Oil supply meter readings to MAEM on a daily basis. Either
Party shall have the right, at its own expense and upon reasonable notice to the
other Party, to have a meter prover perform the test and, if necessary,
recalibrate the Fuel Oil meters at the Morgantown Station. Not less than once
per month, Project Company will manually sound the Fuel Oil storage tanks and
compare the results to prior meter readings. Differences between actual tank
levels and reported meter indications will be settled between MAEM and Project
Company at the average Fuel Oil Index Price for the calendar month immediately
preceding the manual determination of tank levels.

 

ARTICLE 4.

ADDITIONAL SERVICES

 

4.1                                 Direct Contracts.

 

(a)                                  Agency Services. Notwithstanding anything
to the contrary in Sections 2.1 or 3.1 of this Agreement, Project Company
may enter into contracts to (i) sell the Products available from the

 

9

--------------------------------------------------------------------------------


 

Generating Station directly to a third party rather than selling such Products
to MAEM and/or (ii) purchase Fuel required by the Generating Station directly
from a third party rather than purchasing such Fuel from MAEM (collectively
“Direct Contracts”). Project Company hereby appoints MAEM as its agent in
administering any Direct Contract including, but not limited to, Scheduling,
billing, settlements with the ISO (if applicable) and other services required by
Project Company pursuant to the terms of such Direct Contract. Project Company
shall continue to pay MAEM the Service Fee for the agency services provided by
MAEM during the term of a Direct Contract. As agent, MAEM shall neither directly
purchase or sell, or contract for the purchase or sale, nor take title to or
possession and control of any Products or Fuel. Rather, as between MAEM and
Project Company, when MAEM is acting as agent under any Direct Contract, Project
Company shall be deemed to have title and exclusive possession and control of
all Products sold to, and all Fuel purchased from, third parties, and Project
Company shall bear the risk of loss associated with such Products and Fuel.

 

(b)                                 Existing Direct Contracts. As of the
Agreement Date hereof, Direct Contracts include the Oak Mountain Agreement.

 

(c)                                  Costs and Revenues. The calculation of Net
Market Revenues shall exclude any costs or revenues associated with a Direct
Contract. All such costs and revenues shall be paid and received by Project
Company. If a third party customer or other entity pays MAEM any amounts due
Project Company under a Direct Contract, MAEM shall hold such amounts in trust
for the applicable Project Company and remit such funds to Project Company on or
before the twentieth (20th) day of each month, or if such day is not a business
day, the immediately following business day.

 

4.2                                 Cooperation. The Parties shall cooperate to
fulfill the obligations of Project Company and/or MAEM as set forth in any
Direct Contract and/or Third Party Contract, as applicable. Notwithstanding the
foregoing, all payment obligations under any Direct Contract shall be the sole
responsibility of Project Company. In an effort to maximize Net Market Revenues,
Project Company agrees that MAEM shall have the right to purchase Products from
third parties or the market, in lieu of the Generating Station producing such
Products, for the purpose of meeting the supply obligations of Project Company
or MAEM under any Direct Contract or Third Party Contract (“Purchased Power”);
provided, however, any such purchase should only occur when the Project
Company’s cost to generate the Products exceeds the prevailing market price for
such Products. Project Company and MAEM shall notify each other promptly if it
becomes aware ofany dispute under, or any proposed amendment to, a Direct
Contract or Third Party Contract. Project Company and MAEM acknowledge and agree
that certain provisions of this Agreement including, without limitation, MAEM’s
Scheduling and Fuel supply obligations, may not be consistent with the
provisions of a Direct Contract or a Third Party Contract (such as a tolling
agreement for example). In the event of such inconsistency, the provisions of
the Direct Contract or Third Party Contract shall control.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 5.

ASSET BOOK; ADDITIONAL SERVICES

 

5.1                                 Asset Book. MAEM will maintain an asset
management book for Project Company and Mirant Chalk Point, LLC (the “MIRMA
Asset Book”) to track and measure the financial performance of all transactions
entered into with respect to the Generating Stations and the generating station
owned by Mirant Chalk Point, LLC. The MIRMA Asset Book shall be separate from
any MAEM trading book or any other asset book maintained by MAEM for other Asset
Companies. Unless otherwise designated in writing by Project Company and Mirant
Chalk Point, LLC, all transactions in the MIRMA Asset Book will be allocated
solely to Project Company.

 

5.2                                 Emissions Planning and Related
Responsibilities. MAEM shall provide Project Company emissions planning, in
consultation with Project Company, to assist in the compliance of the Generating
Station at all times and on an ongoing basis with all currently effective
emissions requirements, permits and regulations. Upon Project Company’s request,
MAEM will procure Emission Allowances necessary for the operation of the
Generating Station, and dispose of excess Emission Allowances, which are not
needed for the operation of the Generating Station. MAEM will charge Project
Company MAEM’s actual cost of acquiring the Emission Allowances and remit the
actual proceeds of any Emission Allowances sales to Project Company, as adjusted
for any gains or losses on emission hedges and trading activities.

 

5.3                                 Regulatory Reports. MAEM will make all
quarterly filings to the FERC required for Products generated by, or available
from, the Generating Stations.

 

ARTICLE 6.

TERM AND TERMINATION

 

6.1                                 Term. This Agreement shall become effective
on the Agreement Date and shall continue in effect unless terminated pursuant to
Section 6.2 or Section 9.2(a).

 

6.2                                 Early Termination Event.

 

(a)                                  In the event a Generating Station is no
longer owned or leased by an affiliate of MAEM, this Agreement shall
automatically terminate with respect to such Generating Station, without penalty
and without any further action required by either Party, as of the effective
date of the transfer of ownership or termination of the lease of the Generating
Station.

 

(b)                                 In the event lenders or lessors exercise
remedies following a Facility Lease Event of Default, Project Company
may terminate this Agreement, without penalty, upon written notice to MAEM.

 

(c)                                  Either Party may terminate this Agreement
upon sixty (60) days written notice to the other Party.

 

6.3                                 Obligations upon Termination.

 

(a)                                  Upon any termination of this Agreement
pursuant to Section 6.2 hereof, MAEM shall endeavor to (i) terminate any
transactions entered into by MAEM in connection with this

 

11

--------------------------------------------------------------------------------


 

Agreement which extend beyond such termination including, but not limited to,
Third Party Contracts entered into pursuant to Section 2.2(b), (ii) assign such
agreements and/or transactions to the new owner of the Generating Station and/or
(iii) enter into an agreement with the new owner to allow MAEM to continue to
fulfill its obligations under any existing agreements and/or transactions. Any
such terminations and/or assignments shall be consummated in such a manner as to
fully release MAEM and Project Company from any liability or obligation
thereunder as of the termination date and/or the assignment effective date of
the applicable agreements or transactions. Any costs or revenues associated with
termination payments or settlement amounts as a result of liquidating and
terminating any agreements or transactions shall be charged to or paid to
Project Company as described under Section 2.2(c).

 

(b)                                 Upon any termination of this Agreement
pursuant to Section 9.2(a) hereof, the Parties shall transfer or settle any
outstanding hedges or transactions entered into by MAEM in connection with this
Agreement which extend beyond such termination including, but not limited to,
any Third Party Contracts entered into pursuant to Sections 2.2(b). Any such
transfer or settlement shall be consummated in such a manner as to assign or
convey to Project Company the full benefits and obligations of such agreements
or transactions, and to fully release MAEM from any liability or obligation
thereunder. To the extent that MAEM’s rights or obligations under any such
agreement or transaction may not be assigned without the consent of a third
party, and such consent has not or cannot be obtained with the commercially
reasonable efforts of the Parties, this provision shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and the Parties, to the maximum extent permitted
by law and the applicable agreement or transaction, shall enter into such
commercially reasonable arrangements as are necessary to fulfill the intent of
this Section 6.3(b). The Parties further agree to take such actions, and execute
and deliver such agreements, documents, instruments and certificates, as are
necessary to consummate the transactions contemplated by this Section 6.3(b).

 

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

 

7.1                                 Project Company’s Representations and
Warranties. Project Company makes the following representations and warranties
as a basis for its undertakings contained herein:

 

(a)                                  Project Company is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware, is qualified to do business in each foreign jurisdiction in which it
transacts business, and is in good standing under its certificate of formation
and the laws of the State of Delaware, has the requisite power and authority to
own its properties, and to carry on its business as now being conducted.

 

(b)                                 Project Company has full power and authority
to enter this Agreement and perform its obligations hereunder. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
limited liability company action and do not and will not contravene its
organizational documents or conflict with, result in a breach of, or entitle any
party (with due notice or lapse of

 

12

--------------------------------------------------------------------------------


 

time or both) to terminate, accelerate or declare a default under, any agreement
or instrument to which Project Company is a party or by which Project Company is
bound. The execution, delivery and performance by Project Company of this
Agreement will not result in any violation by Project Company of any law,
rule or regulation applicable to it. Project Company is not a party to, nor
subject to or bound by, any judgment, injunction or decree of any court or other
governmental entity which may restrict or interfere with the performance of this
Agreement by it. This Agreement is Project Company’s legal, valid and binding
obligation, enforceable against Project Company in accordance with its terms,
except as (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) the remedy of specific
performance and injunctive relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought.

 

(c)                                  No consent, waiver, order, approval,
authorization, permit or order of, or registration, qualification or filing
with, any court or other governmental agency or authority is required for the
execution, delivery and performance by Project Company of this Agreement and the
consummation by Project Company of the transactions contemplated hereby.

 

(d)                                 Project Company has obtained all necessary
governmental authorizations, approvals, consents, waivers, exceptions, licenses,
filings, registrations, rulings, permits, tariffs, certifications and exemptions
to perform its obligations under this Agreement.

 

(e)                                  There is not pending or, to its knowledge,
threatened against it, any legal proceedings that could materially adversely
affect its ability to perform its obligations under this Agreement.

 

(f)                                    No Event of Default or event which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default with respect to Project Company has occurred and is continuing and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under this Agreement or any other document relating
to this Agreement.

 

7.2                                 MAEM’s Representations and Warranties. MAEM
makes the following representations and warranties as a basis for its
undertakings contained herein:

 

(a)                                  MAEM is a limited partnership duly
organized and validly existing under the laws of the State of Delaware, is in
good standing under its certificate of limited partnership and the laws of the
State of Delaware, is qualified to do business in each foreign jurisdiction in
which it transacts business, has the requisite power and authority to own its
properties, and to carry on its business as now being conducted.

 

(b)                                 MAEM has full power and authority to enter
this Agreement and perform its obligations hereunder. The execution, delivery
and performance of this Agreement and the consummation of the Transactions
contemplated hereby have been duly authorized by all necessary limited
partnership action by MAEM and do not and will not contravene its organizational
documents or conflict with, result in a breach of, or entitle any party (with
due

 

13

--------------------------------------------------------------------------------


 

notice or lapse of time or both) to terminate, accelerate or declare a default
under, any agreement or instrument to which MAEM is a party or by which MAEM is
bound. The execution, delivery and performance by MAEM of this Agreement will
not result in any violation by MAEM of any law, rule or regulation applicable to
it. MAEM is not a party to, nor subject to or bound by, any judgment, injunction
or decree of any court or other governmental entity which may restrict or
interfere with the performance of this Agreement by it. This Agreement is MAEM’s
legal, valid and binding obligation, enforceable against MAEM in accordance with
its terms, except as (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought.

 

(c)                                  No consent, waiver, order, approval,
authorization, permit or order of, or registration, qualification or filing
with, any court or other governmental agency or authority is required for the
execution, delivery and performance by MAEM of this Agreement and the
consummation by MAEM of the transactions contemplated hereby.

 

(d)                                 MAEM has obtained all necessary governmental
authorizations, approvals, consents, waivers, exceptions, licenses, filings,
registrations, rulings, permits, tariffs, certifications and exemptions to
perform its obligations under this Agreement.

 

(e)                                  There is not pending or, to its knowledge,
threatened against it, any legal proceedings that could materially adversely
affect its ability to perform its obligations under this Agreement.

 

(f)                                    No Event of Default or event which, with
the giving of notice or lapse of time, or both, would constitute an Event of
Default with respect to MAEM has occurred and is continuing and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement.

 

ARTICLE 8.

BILLING AND PAYMENT

 

8.1                                 Cost Allocation. For services rendered by
MAEM to Project Company under this Agreement and/or any Direct Contracts,
Project Company shall pay MAEM its monthly share of allocated costs for
fulfilling its responsibilities to the Project Company under this Agreement
and/or any Direct Contract, including, but not limited to, personnel costs (the
“Service Fee”). For purposes of determining the Project Company’s share of
allocated costs, MAEM shall apply an industry standard methodology which is
applied uniformly across the Asset Companies. Each of MAEM and the Project
Company acknowledges that the monthly allocations may be adjusted from time to
time.

 

8.2                                 Billing and Payment. MAEM shall pay Project
Company the Net Market Revenues due for the prior month (or, if Net Market
Revenues for such month are negative, Project Company shall pay MAEM an amount
equal to such negative balance) by wire transfer to

 

14

--------------------------------------------------------------------------------


 

the payment address provided by the recipient on or before the twentieth (20th)
day of each month, or if such day is not a business day, the immediately
following business day. At the time of each monthly payment, MAEM shall render
to Project Company a statement detailing the Net Market Revenues for the prior
month, and shall provide Project Company with supporting documentation for each
such monthly statement, identifying calculations underlying such Net Market
Revenues. If PJM later adjusts amounts payable by or paid to MAEM with respect
to transactions in the Asset Book, such amounts will be credited to, or paid by,
Project Company in the month in which MAEM receives notice of the adjustment.
The preceding sentence shall survive termination of this Agreement. If a third
party fails to pay MAEM any amount due for Products sold to such party, MAEM
shall only be required to pay the Asset Company the amount received by MAEM from
the third party. In other words, MAEM shall not be responsible for non-payment
by a third party customer, and any Gross Revenues shall not be adjusted upward
to account for any such non-payment.

 

“Net Market Revenues” means Gross Revenues minus Expenses. Net Market Revenues
shall be calculated in accordance with GAAP.

 

“Gross Revenues” means all revenues attributed to the Asset Book for a certain
month including, without limitation, the actual revenues received by MAEM from
(a) sales of all Products generated by, or available from, the Generating
Station, (b) sales of Purchased Power, (c) excess Fuel sales, (d) sales or
trades of excess Emissions Allowances from the Generating Station and (e) gains
associated with physical and/or financial products (including, but not limited
to, swaps, contracts for differences and options) purchased for the Asset Book
related to hedges and trading activities.

 

“Expenses” means all costs attributed to the Asset Book for a certain month,
including (a) costs reimbursed to MAEM for actual costs in performing the
services including, but not limited to, costs for (i) purchases of Fuel,
(ii) purchases of Emissions Allowances, (iii) losses associated with physical
and/or financial products (including, but not limited to, swaps, contracts for
differences and options) purchased for the Asset Book related to hedges and
trading activities, (iv) broker and/or transaction fees, (v) transmission
congestion contracts for sales from the Generating Station, (vi) Collateral
Costs, (vii) transmission and/or transportation costs related to delivery of the
Products and/or Fuel, (viii) Purchased Power and (ix) other actual costs in
connection with the services described in Articles 2, 3 and 4 hereof, and
(b) costs reimbursed to MAEM by Project Company at the Fuel Oil Index Price for
Fuel Oil consumed by Morgantown Station in accordance with Section 3.2.

 

8.3                                 Monthly Statements. Project Company and MAEM
will cooperate to provide monthly statements in reasonable detail showing the
calculation of the Net Market Revenues, to enable Project Company to track Net
Market Revenues. Project Company shall have the right, upon reasonable notice,
to examine and/or audit the Asset Book from time to time.

 

8.4                                 Interest and Disputed Amounts. If either
Party fails to make any payment on or before the applicable payment due date,
such overdue amounts shall accrue interest at the Interest

 

15

--------------------------------------------------------------------------------


 

Rate from, and including, the applicable payment due date to, but excluding, the
date of payment. Any disputed invoiced amounts, except amounts which are
manifestly inaccurate, shall be paid in full on the applicable payment due date,
subject to later return together with interest accrued at the Interest Rate
depending on the resolution of the dispute. Overpayments or underpayments
identified by the Parties shall be returned or credited, together with interest
accrued at the Interest Rate, to their rightful owners in the first following
month.

 

8.5                                 FERC Refunds. In the event MAEM is ordered
by FERC to refund any payments received by MAEM from third parties related to
any transactions in the Asset Book, Project Company agrees to pay, or reimburse
MAEM if MAEM has paid, the refund amount to FERC or a third party. The Project
Company’s obligation to pay FERC or a third party, or reimburse MAEM, any refund
amount shall be without regard to the cause or causes related thereto including,
without limitation, the negligence of MAEM. Any such payment to FERC or a third
party shall be made within the time period ordered by FERC.

 

ARTICLE 9.

DEFAULTS AND REMEDIES

 

9.1                                 Events of Default. Any one or more of the
following shall constitute an “Event of Default” hereunder with respect to a
Party:

 

(a)                                  default shall occur in the payment of any
amounts due from such Party hereunder which shall continue for more than ten
(10) days after written notice from the other Party;

 

(b)                                 other than as provided in
Section 9.1(a) above, default shall occur in the performance of any covenant or
condition to be performed by such Party under this Agreement and such default
shall continue unremedied for a period of thirty (30) days after written notice
from the other Party specifying the nature of such default; or

 

(c)                                  a representation or warranty made by such
Party herein shall have been false or misleading in any material respect when
made; provided, however, if such representation or warranty is capable of being
corrected, no Event of Default shall have occurred if such Party is diligently
pursuing such correction and such representation or warranty is corrected within
thirty (30) days of such Party obtaining knowledge of the false and misleading
nature of the statement.

 

9.2                                 Remedies. The Parties shall have the
following remedies available to them hereunder:

 

(a)                                  Upon the occurrence of an Event of Default
by either Party hereunder, the non-defaulting Party shall have the right (i) to
collect all amounts then or thereafter due to it from the defaulting Party
hereunder, and (ii) upon written notice to the other Party, to terminate this
Agreement at any time during the continuation of such Event of Default. The
terminating Party shall have all rights and remedies available to it under
applicable law, subject to the limitations set forth in Section 11.8.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the foregoing, any
unexcused breach of this Agreement or failure of either Party to perform its
obligations hereunder shall subject such Party to the payment of actual damages
to the other Party, regardless of any cure period.

 

SECTION 10.

FORCE MAJEURE

 

10.1                           Force Majeure. If either Party is rendered wholly
or partly unable to perform its obligations under this Agreement because of a
Force Majeure event, that Party will be excused from whatever performance is
affected by the Force Majeure event to the extent so affected, provided that
(a) the non-performing Party, as soon as practical after knowing of the
occurrence of the Force Majeure event, gives the other Party written notice
describing the particulars of the occurrence; (b) the suspension of performance
is of no greater scope and of no longer duration than is reasonably required by
the Force Majeure event; (c) the non-performing Party uses commercially
reasonable efforts to overcome or mitigate the effects of such occurrence,
provided, however, that this provision shall not require Project Company to
deliver, or MAEM to receive, any Products at points other than the Delivery
Point; and (d) when the non-performing Party is able to resume performance of
its obligations hereunder, that Party shall give the other Party written notice
to that effect and shall promptly resume such performance.

 

ARTICLE 11.

MISCELLANEOUS PROVISIONS

 

11.1                           Assignment; Successors and Assigns.

 

(a)                                  No assignment or delegation by either Party
(or any successor or assignee thereof) of this Agreement, in whole or in part,
shall be made or become effective without the prior written consent of the other
Party in each case obtained, which consent may not be unreasonably withheld. Any
assignments or delegations by either Party shall be in such form as to assure
that such Party’s obligations under this Agreement will be honored fully and
timely by any succeeding party.

 

(b)                                 Notwithstanding Section 11.1(a), this
Agreement shall be assigned from MAEM to Mirant Energy Trading, LLC (“MET”)
without any action required by the Parties pursuant to the terms of the Plan and
the Implementation Order. The assignment shall occur on the MAEM/MET Effective
Date (as such term is defined in the Plan) and thereafter, all references to
MAEM in this Agreement shall be references to MET. As of the MAEM/MET Effective
Date, Section 7.2(a) shall be amended to delete “limited partnership” and
replace it with “limited liability company”.

 

10.2                           Notices. All notices, requests and other
communications hereunder (herein collectively a “notice” or “notices”) shall be
deemed to have been duly delivered, given or made to or upon any Party hereto if
in writing and delivered by hand against receipt, or by certified or registered
mail, postage pre-paid, return receipt requested, or to a courier who guarantees
next business day delivery or sent by telecopy (with confirmation) to such Party
at its address set forth

 

17

--------------------------------------------------------------------------------


 

below or to such other address as such Party may at any time, or from time to
time, direct by notice given in accordance with this Section 11.2.

 

IF TO PROJECT

 

 

COMPANY:

 

Mirant Mid-Atlantic, LLC

 

 

1155 Perimeter Center West

 

 

Atlanta, Georgia 30338

 

 

Attention: President

 

 

 

IF TO MAEM:

 

Mirant Americas Energy Marketing, LP

 

 

1155 Perimeter Center West

 

 

Atlanta, Georgia 30338

 

 

Attention: Legal Department

 

 

 

IF TO MET:

 

Mirant Energy Trading, LLC

 

 

1155 Perimeter Center West

 

 

Atlanta, Georgia 30338

 

 

Attention: Legal Department

 

The date of delivery of any such notice, request or other communication shall be
the earlier of (i) the date of actual receipt or (ii) three (3) business days
after such notice, request or other communication is sent by certified or
registered mail, (iii) if sent by courier who guarantees next business day
delivery, the business day next following the day of such notice, request or
other communication is actually delivered to the courier or (iv) the day
actually telecopied.

 

11.3                           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD OTHERWISE CAUSE THE LAW OF ANY
STATE OTHER THAN NEW YORK TO APPLY.

 

11.4                           Compliance With Laws. At all times during the
term of this Agreement, the Parties shall comply with all laws, rules,
regulations, and codes of all governmental authorities having jurisdiction over
each of their respective businesses which are now applicable, or may be
applicable hereafter, including without limitation, all special laws, policies,
ordinances, or regulations now in force, as amended or hereafter enacted. The
Parties hereto shall maintain all licenses, permits and other consents from all
governmental authorities having jurisdiction for the necessary use and operation
of their respective business. Nothing herein shall be deemed a waiver of the
Parties’ right to challenge the validity of any such law, rule or regulation.

 

11.5                           Entire Agreement. This Agreement sets forth the
entire agreement of the Parties with respect to the subject matter herein and
takes precedence over all prior understandings.

 

11.6                           Amendments. This Agreement may not be amended
except by a writing signed by the Parties.

 

18

--------------------------------------------------------------------------------


 

11.7                           Severability. The invalidity or unenforceability
of any provisions of this Agreement shall not affect the other provisions
hereof. If any provision of this Agreement is held to be invalid, such
provisions shall not be severed from this Agreement; instead, the scope of the
rights and duties created thereby shall be reduced by the smallest extent
necessary to conform such provision to the applicable law, preserving to the
greatest extent the intent of the Parties to create such rights and duties as
set out herein. If necessary to preserve the intent of the Parties hereto, the
Parties shall negotiate in good faith to amend this Agreement, adopting a
substitute provision for the one deemed invalid or unenforceable that is legally
binding and enforceable and which restores to the two Parties to the greatest
extent possible the benefit of their respective bargains on the Effective Date.

 

11.8                           Limitation on Damages. NEITHER PARTY SHALL BE
ENTITLED TO RECOVER SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES HEREUNDER.

 

11.9                           Risk Management Policy. The Parties acknowledge
and agree that this Agreement is subject to the Risk Management Policy approved
by the Parties’ Board of Directors. In the event of a conflict between the
provisions of this Agreement and the terms of the Risk Management Policy, the
terms of the Risk Management Policy shall govern and control.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have caused this Agreement to be duly executed as an instrument under seal by
their respective duly authorized officers as of the date and year first above
written.

 

Mirant Americas Energy Marketing, LP

By:

Mirant Americas Development, LLC

 

Its General Partner

 

 

By:

New MAEM Holdco, LLC

Its:

Sole Member

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

Mirant Mid-Atlantic, LLC

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

 

 

 

As of the MAEM/MET Effective Date:

 

 

Mirant Energy Trading, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

Morgantown Generating Station

 

Unit

 

Location

 

Nameplate
Capacity

 

Commercial
Operation Date

 

 

 

 

 

 

 

 

 

F1

 

Charles County, MD

 

624

 

1970

 

 

 

 

 

 

 

 

 

F2

 

Charles County, MD

 

620

 

1970

 

 

 

 

 

 

 

 

 

FCT1

 

Charles County, MD

 

16

 

1971

 

 

 

 

 

 

 

 

 

FCT2

 

Charles County, MD

 

16

 

1970

 

 

 

 

 

 

 

 

 

FCT3

 

Charles County, MD

 

54

 

1971

 

 

 

 

 

 

 

 

 

FCT4

 

Charles County, MD

 

54

 

1973

 

 

 

 

 

 

 

 

 

FCT5

 

Charles County, MD

 

54

 

1973

 

 

 

 

 

 

 

 

 

FCT6

 

Charles County, MD

 

54

 

1973

 

 

 

 

 

 

 

 

 

Dickerson Generating Station

 

 

 

 

 

 

 

 

Unit

 

Location

 

Nameplate
Capacity

 

Commercial
Operation Date

 

 

 

 

 

 

 

 

 

D1

 

Montgomery County, MD

 

182

 

1959

 

 

 

 

 

 

 

 

 

D2

 

Montgomery County, MD

 

182

 

1960

 

 

 

 

 

 

 

 

 

D3

 

Montgomery County, MD

 

182

 

1962

 

 

 

 

 

 

 

 

 

DCT1

 

Montgomery County, MD

 

13

 

1967

 

 

 

 

 

 

 

 

 

HCT1

 

Montgomery County, MD

 

147

 

1992

 

 

 

 

 

 

 

 

 

HCT2

 

Montgomery County, MD

 

147

 

1993

 

 

21

--------------------------------------------------------------------------------